DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-20 of U.S. Patent No. 11,017,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are a mere broadening of the previously allowed claims and add no new limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the cloud based management system" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oleynik US 2015/0290795.
Oleynik discloses an automated food preparation system comprising:
	(Re claim 1) “a server, wherein the server receives remote instructions” (para 0331, 0335-0336, 0472). “a robotic arm assembly coupled to the server” (figure 67). “a plurality of software controlled hardware components coupled to the server for performing food preparation tasks” (figure 41, para 0349). “wherein the server runs an application for controlling the operation of the robotic arm assembly and the software controlled hardware components and coordinating said operation of the robotic arm assembly with the software controlled hardware components based on different instructions” (para 0209). “wherein, in response to an order from a user, the server receives first instructions interpretable by the server and executable by the robotic arm assembly and the software controlled hardware components to perform a series of operations to produce a completed food item specified in the order (para 0209).
	(Re claim 2) “at least one preparation component configured to either blend, cook, or assemble the ingredients into a completed food item; at least one dispensing component configured to dispense the ingredients, wherein the ingredients include at least one of: solid ingredients and liquid ingredients; at least one cleaning component configured to clean, or facilitate cleaning of, other components of the system; and at least one order pickup component” (1294,1296,1298,1300,1302,1304,1306,1308,1310,1312,1314,1316,1318,1320 figure 42A).
	(Re claim 3) “at least one storage component comprising at least one of a freezer and a refrigerator” (1300,1302 figure 42A).).
	(Re claim 4) “at least one storage component comprising a humidity-controlled container” (1298,1300,1302 figure 42A).
	(Re claim 5) “at least one preparation component comprises at least one of a blender, a stove, and an oven” (1314 figure 42A, para 0440).
	(Re claim 6) “a display configured to display information relating to one or more of: available food items; suggested food items for a given user; food items being prepared; and completed food items” (para 0382-0383).
	(Re claim 7) “at least two cameras configured to recognize objects within the system and determine at least one of: an absolute location of the recognized object within the system; and a relative location of the recognized object with respect to the robotic arm assembly” (para 0159, 0344).
	Oleynik discloses a method of preparing a food item, comprising:
(Re claim 8,14) “receiving instructions in a server” (para 0331, 0335-0336, 0472). “wherein the server is coupled to a robotic arm assembly” (figure 67). “a plurality of software controlled hardware components for performing food preparation tasks, the software controlled hardware components arranged around the robotic arm assembly” (figure 41, para 0349). “ wherein the server, the robotic arm assembly, and the software controlled hardware components are controlled by the instructions” (). “wherein the server runs an application for controlling the operation of the robotic arm assembly and the software controlled hardware components and coordinating said operation of the robotic arm assembly with the software controlled hardware components based on different instructions to produce a plurality of different food items” (para 0209). “wherein, in response to an order from a user, the server receives first instructions interpretable by the server and executable by the robotic arm assembly and some or all of the plurality of the software controlled hardware components to perform a series of operations to produce a food item specified in the order” (para 0209). “communicating, by the server, the instructions executable by the robotic arm assembly and some or all of the plurality of software controlled hardware components; and executing the instructions executable by the robotic arm assembly and some or all of the plurality of software controlled hardware components to form the food item” (para 0209).
	(Re claim 9) “the plurality of software controlled hardware components comprise: at least one preparation component configured to either blend, cook, or assemble the ingredients into a completed food item; at least one dispensing component configured to dispense the ingredients, wherein the ingredients include at least one of: solid ingredients and liquid ingredients; at least one cleaning component configured to clean, or facilitate cleaning of, other components of the system; and at least one order pickup component” (1294,1296,1298,1300,1302,1304,1306,1308,1310,1312,1314,1316,1318,1320 figure 42A).
	(Re claim 10) “receiving user input and adjusting an amount of one or more ingredients used to produce the food item, wherein the adjusting is based on the user input.” (para 0332).
	(Re claim 11) “identifying each of the plurality of software controlled hardware components and respective capabilities thereof; and wherein translating the recipe into instructions executable by the robotic arm assembly and some or all of the plurality of software controlled hardware components is based at least in part on the capabilities of each of the plurality of software controlled hardware components” (para 0193).
	(Re claim 12) “at least two cameras configured to recognize objects within the system and determine at least one of: an absolute location of the recognized object within the system; and a relative location of the recognized object with respect to the robotic arm assembly” (para 0159, 0344).
	(Re claim 13) “the order from the user is received in the cloud based management system from a mobile application software component” (para 0332, 0472).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655